206 N.W.2d 436 (1973)
William A. HOLLAND, Appellant,
v.
Lou V. BREWER, Warden, Iowa State Penitentiary, Appellee.
No. 55832.
Supreme Court of Iowa.
April 25, 1973.
George E. Wright, Fort Madison, for appellant.
Richard C. Turner, Atty. Gen., Raymond W. Sullins, Asst. Atty. Gen., and Jared O. Bauch, County Atty., for appellee.
Submitted to MOORE, C. J., and RAWLINGS, REES, REYNOLDSON and HARRIS, JJ.
PER CURIAM.
William A. Holland was afforded a full evidentiary hearing on his petition for post-conviction relief. Thereafter the trial court filed findings of fact and conclusions of law. Petitioner appeals from denial of the relief sought.
Affirmed, see rule 348.1, Rules of Civil Procedure.